 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   True Freight Logistics LLC, et al.,                No. CV-18-01472-PHX-JGZ
10                   Plaintiffs,                        ORDER
11   v.
12   Global Tranz Enterprises Incorporated, et
     al.,
13
                  Defendants.
14
     Global Tranz Enterprises Incorporated,
15
                            Counterclaimant,
16
     v.
17
     True Freight Logistics, LLC, et. al.,
18
                            Counter-Defendants.
19
20
              On February 5, 2020, the Court dismissed Counter-Defendant True Freight
21
     Logistics LLC’s (TFL) Second Amended Complaint for failure to prosecute and failure to
22
     comply with the Court’s orders directing TFL to obtain counsel. (Doc. 90.) The February
23
     5, 2020 Order also directed Global Tranz Enterprises Incorporated (GlobalTranz) to file a
24
     notice indicating how it wanted to proceed on its counterclaims, which it did. (Doc. 91.)
25
     Upon consideration of GlobalTranz’s Notice, the Court takes the actions set forth in this
26
     order.
27
              GlobalTranz has alleged three pending counterclaims: (1) breach of contract against
28
     TFL; (2) breach of the implied covenant of good faith and fair dealing against TFL; and
 1   (3) tortious interference with contract against TFL and Joshua Goldstein. Pursuant to Rule
 2   41(a)(2), Fed. R. Civ. P., GlobalTranz seeks to voluntarily dismiss its counterclaim for
 3   tortious interference with contract against TFL and Goldstein. GlobalTranz also requests
 4   entry of default against TFL on the two remaining counterclaims based on TFL’s failure to
 5   defend. The Court will grant GlobalTranz’s requests.
 6          The Court will dismiss GlobalTranz’s counterclaim for tortious interference with
 7   contract against TFL and Goldstein without prejudice pursuant to Rule 41(a)(2). Rule
 8   41(a)(2) permits the Court to grant a request for dismissal “on terms the court considers
 9   proper.” Dismissal without prejudice is appropriate here given that the Court previously
10   dismissed TFL’s claims against GlobalTranz without prejudice.
11          The Court will also direct entry of default pursuant to Rule 55(a), Fed. R. Civ. P.,
12   against TFL as to GlobalTranz’s remaining counterclaims. Rule 55(a) permits entry of
13   default “[w]hen a party against whom a judgment for affirmative relief is sought has failed
14   to plead or otherwise defend, and that failure is shown by affidavit or otherwise.”1 “A
15   corporation’s failure to comply with a court order to secure legal counsel has been
16   characterized as a failure to ‘otherwise defend’ the action pursuant to Rule 55(a).” First
17   Tech. Capital, Inc. v. Airborne, Inc., 378 F. Supp. 3d 212, 216 (W.D.N.Y. 2019) (citations
18   omitted).
19          As discussed in the Court’s previous orders, TFL cannot represent itself. The Court
20   advised TFL that failure to obtain counsel could result in entry of default judgment against
21   TFL. Nonetheless, TFL failed to comply with the Court’s orders directing it to obtain
22   counsel. “A corporation may not appear pro se, but must retain counsel to avoid default.”
23   Carlone v. Lion & the Bull Films, Inc., 861 F. Supp. 2d 312, 318 (S.D.N.Y. 2012) (citing
24   Rowland v. California Men’s Colony, 506 U.S. 194, 201–02 (1993)); see also United States
25   v. High Country Broadcasting, 3 F.3d 1244, 1245 (9th Cir. 1993) (affirming entry of
26
            1
              “Although Rule 55(a) contemplates that entry of default is a ministerial step to be
27   performed by the clerk of court, . . . a district judge also possesses the inherent power to
     enter a default.” City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 128 (2d
28   Cir. 2011) (citation omitted).


                                                -2-
 1   default judgment where corporate defendant failed to comply with court’s orders to retain
 2   counsel). Because, the instant record establishes that TFL “is in default for its failure to
 3   ‘otherwise defend’ against” GlobalTranz’s counterclaims, First Tech. Capital, Inc., 378
 4   F.Supp.3d at 217, entry of default is appropriate.
 5          Accordingly,
 6          IT IS ORDERED:
 7          1.     GlobalTranz Enterprise, Inc’s counterclaim against Joshua Goldstein and
 8   True Freight Logistics, LLC for tortious breach of contract is DISMISSED WITHOUT
 9   PREJUDICE pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure.
10          2.     The Clerk of Court is directed to enter default against True Freight Logistics
11   LLC as to GlobalTranz Enterprise, Inc.’s remaining counterclaims for breach of contract
12   and breach of the implied covenant of good faith and fair dealing.
13          IT IS FURTHER ORDERED:
14          1.     GlobalTranz Enterprise Inc. shall file and serve a motion for default
15   judgment no later than thirty (30) days from the filing date of this Order. The motion shall
16   address: (a) procedural history of the action, (b) the default judgment factors set forth in
17   Eitel v. McCool, 782 F.2d 1470 (9th Cir. 1986); (c) the legal authority that sets out the
18   elements of the causes of action upon which GlobalTranz seeks default judgment; (d) the
19   legal basis—with specific citations to statutes and case law—for the requested damages
20   claims and any requested attorney’s fees, which must be supported by admissible evidence
21   and detailed calculations; (e) any other information necessary for the Court to make a
22   determination as to any issue or damages calculation; and (f) any other matter GlobalTranz
23   deems necessary for resolution of the motion.
24   //
25   //
26   //
27   //
28   //


                                                 -3-
 1          2.      GlobalTranz is advised that failure to file its motion for default judgment by
 2   the deadline set forth above may result in dismissal of this action pursuant to Rule 41(b),
 3   Fed. R. Civ. P., for failure to prosecute and/or failure to comply with a court order.
 4               Dated this 3rd day of March, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
